Case 2:18-cV-03436-ADS-AYS Document 22-2 Filed 04/10/19 Page 1 of 4 Page|D #: 182

UNTI`ED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

THE TEDDY BEARYS LTD, Index No . 2 : 18-CV-O3436-ADS-AYS
~ against ~ AFF]])AVIT IN SUPPORT OF O.S.C.

TO WITHDRAW AS COUNSEL

X

l

l

l

Plaintiff, l
l

l

DOVER PUBLICATIONS, lNC.; |
and THEODORE l\/[ENTEN, I
l

Defendants l

l

X

 

STATE OF NEW YORK )
) ss.
COUNTY OF QUEENS )

BARUCH S. GOTTESMAN, ESQ., counsel for the Plaintiff being duly
aH'lrmed, deposes and states the following under penalty of perjury:

l_ I filed this case on behalf of the Plaintiff in the above-captioned matter
and am the counsel for the Plaintiff THE TEDDY BEARYS LTD. I am fully familiar with
the facts and circumstances described below based on my representation of the Plaintiff in this
matter and from my review of relevant documents and communications

2. I respectfully submit this Afflavit in support of an application pursuant
to Local Rule 1,4 of the Local Rul es for the United States Distlict Court for the Eastem Distn`ct

of New York for an Order directing Plaintiff to show cause why an order should not issue:

Case 2:18-cV-03436-ADS-AYS Document 22-2 Filed 04/10/19 Page 2 of 4 Page|D #: 183

a. Granting Baruch S. Gottesman, Esq. leave to withdraw as
counsel and be removed from the docket as counsel of
record;

b. Staying this action for 60 days to provide Plaintiff the
opportunity to obtain substitute counsel to represent them
going forward; and

c. Such other and further relief as the Coult may deem just and
proper.

3. This case involves an certain intellectual property created by the
Plaintift’s principal which the Complaint alleges was violated by the Defendants.

4_ On January 20, 20]9, Ms. Irene Patn`cia Scott (the principal of the
Plaintiff) e-mailed myself and the Court of her intention to remove myself as counsel and
obtain substitute counsel.

5. At my client’s request I held off on filing a Motion for Withdrawal until
she obtained substitute counsel, however, no substitute counsel has been obtained so at this
time, and with notice to my client (including through the service of the paperwork related to
this Motion) I respectfully request leave to withdraw.

6. T he relevant rule provides:

An attorney who has appeared as attorney of record

for a party may be relieved or displaced only by order

of the court and may not withdraw from a case

without leave of the court granted by the order. Such

an order may be granted only upon a showing by

affidavit of satisfactory reasons for withdrawal or

displacement and the posture of the case, including

its position, if any, on the calendar.

Loca] Civil Rule 1.4.

Case 2:18-cV-03436-ADS-AYS Document 22-2 Filed O4/10/19 Page 3 of 4 Page|D #: 184

7 . ”Under New York law, good cause for withdrawal exists where there
are irreconcilable differences with respect to the proper course to be pursued in the litigation,
where the client flatly challenged counsel's loyalty and professional integrity, or where the
relationship between plaintiffs and their attorney has deteriorated to the point where further
representation is inappropriate.” Bonnaig V. Nuflez, 2012 U.S. Dist. LEXIS 176876, at *lO
(S.D.N.Y_ Dec. 11, 2012) citing Karimian v. Time Eguities, Inc., No. 10 Civ. 3773, 2011 U.S.
Dist. LEXIS 51916, 2011 WL 1900092, at *4 (S.D.N.Y. May 11, 2011)

8. In this case, counsel and the client have irreconcilable differences about
the progress of case and the litigation strategy to be pursued. The client has dismissed me but
has asked me to remain until substitute counsel can join and for that reason the Undersigned
respectfully requests a stay for 60 days for her to obtain substitute counsel.

9. Fact Discovery is supposed to be completed by June 28, 2019, and given
that the Plaintiff is a singl e-owner company Who have disclosed the majority of their Discovery
in the Complaint, a stay should not adversely affect the time to complete Discovery and the
current Scheduling.

lO. Before submitting this application for an Order to Show Cause, a draft
of this Affidavit and accompanying paperwork was sent to the client who does not object to its
filing or the underlying relief sought here; except that she wanted me to emphasize to the Court
that this remains a “live” case and that she definitely intends to pursue it. My client also asked
that I emphasize to the Court that she is very occupied with caring for ill family members and
appreciates if the Court can grant a stay so that she has time to work on obtaining substitute

counsel for this case.

Case 2:18-cV-03436-ADS-AYS Document 22-2 Filed O4/10/19 Page 4 of 4 Page|D #: 185

11. Accordingly, Baruch S. Gottesman, Esq., respectfully requests that this
Court grant this proposed Order to Show Cause and allow Baruch S. Gottesman, Esq., to
withdraw as counsel for THE TEDDY BEARYS LTD., to be removed from the docket as
counsel of record, and the matter be stayed by 60 days for Plaintiff to obtain substitute counsel

12. This application is being brought by Order to Show Cause and no prior
application for the relief requested in this application has been made.

13. As indicated above, the Plaintiff was shown a draft of this Affldavit and
accompanying paperwork and does not object to the relief sought. An e-mail and fedex copy
to the client will be sent at the same time that this application is filed by ECF.

WH]EREFORE, Baruch S. Gottesman, Esq. respectfully requests that this
Court grant this Order To Show Cause and allow Baruch S. Gottesman, Esq., to withdraw as
counsel for THE TEDDY BEARYS LTD., to be removed as counsel of record from the docket,

staying the case for 60 days, together with whatever further relief the Court deems just and

/
aruch S. Gottesman, Esq.
185-12 Union Tumpike
Fresh Meadows, NY 11366
01(212)401-6910
e-mail: bg@gottesmanlegal.com

Counselfor Plainti]j‘

proper.

DATED APRIL 10, 2019

